928 F.2d 399Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard J. DOLENZ, Plaintiff-Appellant,v.GRAND BAHAMA DEVELOPMENT COMPANY, LTD., Defendant-Appellee.
No. 88-3021.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 28, 1990.Decided March 13, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-87-440-R)
Bernard J. Dolenz, appellant pro se.
Thomas Parrish Collins, Francis Townley Eck, Eck, Collins & Anderson, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Bernard J. Dolenz appeals the district court's judgment reflecting a jury verdict, in his favor, of $68,526 in his breach of contract action.  Our review of the district court's rulings with respect to the law and its instructions to the jury discloses that this appeal is without merit.  Accordingly, we affirm the judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED